DETAILED ACTION

This office action is in response to Applicant’s submission filed on 22 January 2019

Status of Claims

Claims 1-13 are pending.
Claims 1-13 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-7, 9-13 are rejected under 35 U.S.C. 103 as unpatentable.
There is no art rejection for claim 8.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-13 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims)  With regards to claim 1 / 13, the claim recites a method / apparatus, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 13, in part, recites 
 “setting a first pruning layer for coupling the first pruning layer to a Lth convolution 5layer among the convolution layers, wherein the first pruning layer has a plurality of first weighting values, and the first weighting values respectively correspond to a plurality of channels of the Lth convolution layer, wherein L is a positive integer; tuning the first weighting values, selecting a part of the channels of the Lth convolution layer to be at least one first redundancy channel according to the first weighting 10values, and generating a compressed Lth convolution layer by deleting the at least one first redundancy channel; and removing the first pruning layer, and generating a first compressed artificial neural network”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 13 recites the additional element of generic computer elements (like a computing device), which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 / 13 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to 
 (Dependent claims) 
Claims 2-12 are dependent on claim 1 and include all the limitations of claim 1. Therefore, claims 2-12 recite the same abstract ideas. 
With regards to claim 12, the claim recites further steps of data analysis, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claim 2, the claim recites additional element “creating a target function according to an error function and an absolute value of each 20of the first weighting values, wherein the error function is used to calculate a difference between an actual output value and a predicted output value of the Lth convolution layer; and tuning the first weighting values according to the error function”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than reciting server computer, processor, computer-readable medium coupled with the processors, the steps of calculating, based on their broadest reasonable interpretation, describe mathematical relationships and algorithms.  Mathematical relationship and algorithms have been found by the courts to be abstract Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible. 
With regards to claims 3-8, which are dependent on claim 2 and include all the limitations of claim 2. Therefore, claims 3-8 recite the same abstract ideas.  Claims 3-8 recites further steps of mental process / mathematical calculation, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claims are not patent eligible.
With regards to claim 9, the claim recites additional element “calculating a moving average of a training error rate; comparing the moving average with a first threshold; and activating a restoring procedure when the moving average is greater than the 5threshold”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than reciting server computer, processor, computer-readable medium coupled with the processors, the steps of calculating, based on their broadest reasonable interpretation, describe mathematical relationships and algorithms.  Mathematical relationship and algorithms have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2) A. Mathematical Relationships, iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible. 
With regards to claims 10-11, which are dependent on claim 9 and include all the limitations of claim 9. Therefore, claims 10-11 recite the same abstract ideas.  Claims 10-11 recites further steps of mental process / mathematical calculation, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claims are not patent eligible.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over YAMAMOTO, et. al., US-PGPUB NO.2019/0378014A1 [hereafter YAMAMOTO] in view of R-Serrano et al., US-PGPUB NO.2017/0083792A1 [hereafter R-Serrano].

With regards to claim 1, YAMAMOTO teaches 
“A compression method for an artificial neural network, adapted for the artificial neural network with a plurality of convolution layers, the compression method comprising: setting a first pruning layer for coupling the first pruning layer to a Lth convolution 5layer among the convolution layers, wherein the first pruning layer has a plurality of first weighting values, and the first weighting values respectively correspond to a plurality of channels of the Lth convolution layer, wherein L is a positive integer (YAMAMOTO, FIG.4, 

    PNG
    media_image1.png
    808
    474
    media_image1.png
    Greyscale

[0048], ‘An attention layer is connected to the neural network 20 …., and the attention layer is employed to delete redundant channels’, [0055], ‘the convolutional layer 110 computes the feature value corresponding to each of the plural channels … The activation function 112 takes the feature value corresponding to each of the plural channels, multiplies these feature values by a weighting, and then outputs a sum total thereof’); 
tuning the first weighting values, selecting a part of the channels of the Lth convolution layer to be at least one first redundancy channel according to the first weighting 10values, and generating a compressed Lth convolution layer by deleting the at least one first redundancy channel (YAMAMOTO, FIG.10, 

    PNG
    media_image2.png
    703
    949
    media_image2.png
    Greyscale

[0048], ‘Each of the processing layers 21-1 to 21-3 includes parameters (weightings and biases) for each channel.  The initial values of such parameters may be set by setting with trained data in advance, or may be set by learning processing … the attention layer is employed to delete redundant channels’, [0077], ‘The deletion section 15-1 deletes redundant channels from the processing layer 21-1 corresponding to the attention layer 11-1’); and …. generating a first compressed artificial neural network (YAMAMOTO, FIG.2, 

    PNG
    media_image3.png
    616
    879
    media_image3.png
    Greyscale

[0048] ‘the channel C3 and the channel C6 that have been determined to be redundant are deleted.  This thereby enables implementation of load reduction on the neural network’).”
YAMAMOTO does not explicitly detail “removing the first pruning layer”.
However R-Serrano teaches “removing the first pruning layer (R-Serrano, FIG.3, [0041], ‘the model may be generated by adapting the trained CNN, e.g., by removing the CNN layers’)” 
 before him or her, to modify the neural network reduction process and system of YAMAMOTO to include removing layers as shown in R-Serrano.   
The motivation for doing so would have been for efficient image representation (R-Serrano, [0041]). 

With regards to claim 12, YAMAMOTO in view of R-Serrano teaches 
“The compression method according to claim 1, further comprising: setting a second pruning layer for coupling the second pruning layer to an (L+1)th convolution layer among the convolution layers, wherein the second pruning layer has a plurality of second weighting values, and the second weighting values respectively correspond to a 15plurality of channels of the (L+1)th convolution layer (YAMAMOTO, FIG.4, 

    PNG
    media_image1.png
    808
    474
    media_image1.png
    Greyscale

[0048], ‘An attention layer is connected to the neural network 20 …., and the attention layer is employed to delete redundant channels’, [0055], ‘the convolutional layer 110 computes the feature value corresponding to each of the plural channels … The activation function 112 takes the feature value corresponding to each of the plural channels, multiplies these feature values by a weighting, and then outputs a sum total thereof’); tuning the second weighting values, selecting a part of the channels of the (L+1)th convolution layer to be at least one second redundancy channel according to the second weighting values, and generating a compressed (L+1)th convolution layer by deleting the at least one second redundancy channel (YAMAMOTO, FIG.10, 

    PNG
    media_image2.png
    703
    949
    media_image2.png
    Greyscale

[0048], ‘Each of the processing layers 21-1 to 21-3 includes parameters (weightings and biases) for each channel.  The initial values of such parameters may be set by setting with trained data in advance, or may be set by learning processing … the attention layer is employed to delete redundant channels’, [0077], ‘The deletion section 15-1 deletes redundant channels from the processing layer 21-1 corresponding to the attention layer 11-1’); …. and generating a second compressed artificial neural network (YAMAMOTO, FIG.2, 

    PNG
    media_image3.png
    616
    879
    media_image3.png
    Greyscale

[0048] ‘the channel C3 and the channel C6 that have been determined to be redundant are deleted.  This thereby enables implementation of load reduction on the neural network’).”
YAMAMOTO does not explicitly detail “and 20removing the second pruning layer”.
However R-Serrano teaches “and 20removing the second pruning layer (R-Serrano, FIG.3, [0041], ‘the model may be generated by adapting the trained CNN, e.g., by removing the CNN layers’)” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of YAMAMOTO and R- before him or her, to modify the neural network reduction process and system of YAMAMOTO to include removing layers as shown in R-Serrano.   
The motivation for doing so would have been for efficient image representation (R-Serrano, [0041]). 

Claim 13 is substantially similar to claim 1. The arguments as given above for claim 1 are applied, mutatis mutandis, to claims 13, therefore the rejection of claim 1 are applied accordingly.

The combined teaching described above will be referred as YAMAMOTO + R-Serrano hereafter.

Claims 2, 6 are rejected under 35 U.S.C. 103 as being unpatentable over YAMAMOTO, et. al., US-PGPUB NO.2019/0378014A1 [hereafter YAMAMOTO] in view of R-Serrano et al., US-PGPUB NO.2017/0083792A1 [hereafter R-Serrano], Ransing et. al., US-PATENT NO.7,440,928B2 [hereafter Ransing], and He, et al., “Channel Pruning for Accelerating Very Deep Neural Networks”, Proceedings of the IEEE International Conference on Computer Vision (ICCV), 2017, pp.1389-1397 [hereafter He].

With regards to claim 2, YAMAMOTO + R-Serrano teaches 
“The compression method according to claim 1, wherein the step of tuning the first 15weighting values comprises: fixing a plurality of variable values in the artificial neural network (YAMAMOTO, [0048] ‘Each of the processing layers 21-1 to 21-3 includes parameters (weightings and biases) for each channel’)”
 does not explicitly detail “setting the first weighting values to be real numbers, wherein each of the first weighting values is greater than or equal to 0 and less than or equal to 1; creating a target function according to an error function and an absolute value of each 20of the first weighting values, wherein the error function is used to calculate a difference between an actual output value and a predicted output value of the Lth convolution layer; and tuning the first weighting values according to the error function”.
However Ransing teaches “setting the first weighting values to be real numbers, wherein each of the first weighting values is greater than or equal to 0 and less than or equal to 1 (Ransing, FIG.1A, C6L37-38, ‘A weight variable with values constrained between zero and unity is associated with each reference point’); creating … an error function …, wherein the error function is used to calculate a difference between an actual output value and a predicted output value of the Lth convolution layer; and tuning the first weighting values according to the error function (Ransing, C7L1-5,

    PNG
    media_image4.png
    55
    396
    media_image4.png
    Greyscale

and C10L20-31, ‘The new belief value in the cause is again calculated and the process is repeated until a user defined criterion of error minimization is achieved’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of YAMAMOTO + R-Serrano and Ransing before him or her, to modify the neural network reduction process  to include details of weight value specification  as shown in Ransing.   
The motivation for doing so would have been for determining likelihood of cause effect (Ransing, Abstract). 

The combined teaching described above will be referred as YAMAMOTO + R-Serrano +  Ransing hereafter.

YAMAMOTO + R-Serrano +  Ransing does not explicitly detail “creating a target function according to an error function and an absolute value of each 20of the first weighting values”.
However He teaches “creating a target function according to an error function and an absolute value of each 20of the first weighting values (He, p.1391-1391, 3. Approach, 

    PNG
    media_image5.png
    107
    481
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    119
    478
    media_image6.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of 

YAMAMOTO + R-Serrano +  Ransing to include target function for optimization as shown in He.   
The motivation for doing so would have been for determining channel pruning (He, Abstract). 

With regards to claim 6, YAMAMOTO in view of R-Serrano, Ransing, and He teaches 
“The compression method according to claim 2”
YAMAMOTO + R-Serrano +  Ransing does not explicitly detail “wherein the target function Ii = L(Y, Y1) + 1 - J|P 11, wherein L (Y, Y1) is the error function, Y is the actual output value, Y1 is the predicted output value, I|P i is a norm of each of the first weighting values, and ki is a constant”.
However He teaches “wherein the target function Ii = L(Y, Y1) + 1 - J|P 11, wherein L (Y, Y1) is the error function, Y is the actual output value, Y1 is the predicted output value, I|P i is a norm of each of the first weighting values, and ki is a constant (He, p.1391-1391, 3. Approach, 

    PNG
    media_image5.png
    107
    481
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    119
    478
    media_image6.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of 
YAMAMOTO + R-Serrano +  Ransing and He before him or her, to modify the neural network reduction process and system of 
YAMAMOTO + R-Serrano +  Ransing to include target function for optimization as shown in He.   
The motivation for doing so would have been for determining channel pruning (He, Abstract). 

The combined teaching described above will be referred as YAMAMOTO + R-Serrano +  Ransing + He hereafter.

Claims 3-5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over YAMAMOTO, et. al., US-PGPUB NO.2019/0378014A1 [hereafter YAMAMOTO] in view of R-Serrano et al., US-PGPUB NO.2017/0083792A1 [hereafter R-Serrano], Ransing et. al., US-PATENT NO.7,440,928B2 [hereafter Ransing], He, et al., “Channel Pruning for Accelerating Very Deep Neural Networks”, Proceedings of the IEEE International Conference on Computer Vision (ICCV), 2017, pp.1389-1397 [hereafter He], and THORPE et al., US-PGPUB NO.2019/0286944A1 [hereafter THORPE].

With regards to claim 3, YAMAMOTO + R-Serrano +  Ransing + He teaches 
“The compression method according to claim 2”
YAMAMOTO + R-Serrano +  Ransing + He does not explicitly detail “wherein the step of tuning the first weighting values further comprises: updating the variable values in the artificial neural network; comparing the first weighting values with a reference value to generate a plurality of comparison results, respectively; and respectively tuning the first weighting values to be a plurality of binarized first 5weighting values according to the comparison results”.
However THORPE teaches “wherein the step of tuning the first weighting values further comprises: updating the variable values in the artificial neural network; comparing the first weighting values with a reference value to generate a plurality of comparison results, respectively; and respectively tuning the first weighting values to be a plurality of binarized first 5weighting values according to the comparison results (THORPE, FIG.4-5, [0095], ‘each neuron is defined by several items of information: a vector of binary weights BWV, a value for the learning threshold TL …’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of YAMAMOTO + R-Serrano +  Ransing + He and THORPE before him or her, to modify the neural network reduction process and system of YAMAMOTO + R-Serrano +  Ransing + He to include training with binary weight as shown in THORPE.   
, Abstract). 

With regards to claim 4, YAMAMOTO in view of R-Serrano, Ransing, He, and THORPE teaches 
“The compression method according to claim 3”
YAMAMOTO + R-Serrano +  Ransing + He does not explicitly detail “wherein each of the binarized first weighting values is 0 or 1”.
However THORPE teaches “wherein each of the binarized first weighting values is 0 or 1 (THORPE, FIG.4-5, [0095], ‘each neuron is defined by several items of information: a vector of binary weights BWV, a value for the learning threshold TL …’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of YAMAMOTO + R-Serrano +  Ransing + He and THORPE before him or her, to modify the neural network reduction process and system of YAMAMOTO + R-Serrano +  Ransing + He to include training with binary weight as shown in THORPE.   
The motivation for doing so would have been for repeated pattern detection (THORPE, Abstract). 

With regards to claim 5, YAMAMOTO in view of R-Serrano, Ransing, He, and THORPE teaches 
“The compression method according to claim 3”
wherein the reference value is equal to 0.5”.
However THORPE teaches “wherein the reference value is equal to 0.5 (THORPE, [0089], ‘A selective neuron is defined as having at least 8 good weights (channel level – 0.5)’”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of YAMAMOTO + R-Serrano +  Ransing + He and THORPE before him or her, to modify the neural network reduction process and system of YAMAMOTO + R-Serrano +  Ransing + He to include specific reference value as shown in THORPE.   
The motivation for doing so would have been for repeated pattern detection (THORPE, Abstract). 

With regards to claim 7, YAMAMOTO + R-Serrano +  Ransing + He teaches 
“The compression method according to claim “
YAMAMOTO + R-Serrano +  Ransing + He does not explicitly detail “wherein the step of creating the 15target function according to the error function and the absolute value of each of the first weighting values comprises: creating the target function further according to a difference between 1 and each of the first weighting values and the first weighting values”.
However THORPE teaches function evaluation based on complemented weight values (THORPE, FIG.4-5, [0124], ‘The complemented (i.e., passed through a bank of M “NOT” gates) binary weight vector BWV and the data packet PK undergo a bit-wise logical AND operation … The ISV vector contains a “1” at each position corresponding to a “0” in the weight vector and a”1” in the data packet’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of YAMAMOTO + R-Serrano +  Ransing + He and THORPE before him or her, to modify the neural network reduction process and system of YAMAMOTO + R-Serrano +  Ransing + He to include function evaluation based on complemented weight values as shown in THORPE.   
The motivation for doing so would have been for repeated pattern detection (THORPE, Abstract). 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over YAMAMOTO, et. al., US-PGPUB NO.2019/0378014A1 [hereafter YAMAMOTO] in view of R-Serrano et al., US-PGPUB NO.2017/0083792A1 [hereafter R-Serrano], and Lee, et al., “Structure Level Adaptation for Artificial Neural Networks”, Springer Science + Business Media LLC, 1991 [hereafter Lee].

With regards to claim 9, YAMAMOTO + R-Serrano teaches 
“The compression method according to claim 1”
YAMAMOTO + R-Serrano does not explicitly detail “further comprising: calculating a moving average of a training error rate; comparing the moving average with a first threshold; and activating a restoring procedure when the moving average is greater than the 5threshold”.
 Lee teaches adapting neural network structure based on certain threshold (Lee, 2.5 Activity-Based Structural Adaptation, p.52-61 teaches generating (could be previously deleted) element based on moving average of activity measure, 

    PNG
    media_image7.png
    120
    642
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    327
    710
    media_image8.png
    Greyscale

 )’”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of YAMAMOTO + R-Serrano and Lee before him or her, to modify the neural network reduction process and system of YAMAMOTO + R-Serrano to include activity based structure adaptation as shown in Lee.   
The motivation for doing so would have been for determining artificial neural network structure (Lee, p.61). 

With regards to claim 10, YAMAMOTO in view of R-Serrano and Lee teaches 
“The compression method according to claim 9”
wherein a part of the at least one first redundancy channel is restored when the restoring procedure is activated”.
However Lee teaches “wherein a part of the at least one first redundancy channel is restored when the restoring procedure is activated (Lee, Figure 3.3 shows a structure adjustable ANN, p.70, 3.4 Structure Level Adaptation shows neuron / channel regeneration.

    PNG
    media_image9.png
    698
    451
    media_image9.png
    Greyscale

 )’”.
.   
The motivation for doing so would have been for determining artificial neural network structure (Lee, p.61). 

With regards to claim 11, YAMAMOTO in view of R-Serrano and Lee teaches 
“The compression method according to claim 9”
YAMAMOTO + R-Serrano does not explicitly detail “wherein the moving average is compared with a second threshold when the restoring procedure is activated, and the restoring 10procedure is stopped when the moving average is less than the second threshold”.
However Lee teaches adapting neural network structure based on certain threshold  (Lee, 2.5 Activity-Based Structural Adaptation, p.52-61 teaches deleting element based on certain activity threshold value, 

    PNG
    media_image10.png
    403
    689
    media_image10.png
    Greyscale

 )’”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of YAMAMOTO + R-Serrano and Lee before him or her, to modify the neural network reduction process and system of YAMAMOTO + R-Serrano to include activity based structure adaptation as shown in Lee.   
The motivation for doing so would have been for determining artificial neural network structure (Lee, p.61). 



Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126